Citation Nr: 1615786	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  08-31 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for tension headaches. 

2.  Entitlement to an initial compensable evaluation for a right hip strain.

3.  Entitlement to an initial compensable evaluation for residuals of a status post left knee arthroscopy.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1981 to March 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.

In a September 2014 decision, in pertinent part, the Board denied the claim for entitlement to an initial compensable evaluation for tension headaches.  The Veteran then appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a joint motion for partial remand (JMR), the parties (the Veteran and the VA Secretary) requested that the Board decision be vacated and remanded, with respect to the issue of entitlement to an initial compensable evaluation for tension headaches only.  In a March 2015 Court order, the joint motion was granted, and the Board's September 2014 decision, with respect to the issue of entitlement to an initial compensable evaluation for tension headaches, was vacated and remanded for further action consistent with the JMR.  The Veteran's claim now returns to the Board for compliance with the instructions in the March 2015 JMR.

In the September 2014 decision, the Board also remanded the claims for entitlement to an initial compensable evaluation for the right hip strain and residuals of a status post left knee arthroscopy for further development.  That matter is now returned to the Board for further review.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS). Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

The issue of entitlement to an initial compensable evaluation for residuals of a status post left knee arthroscopy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Throughout the entire appeal period, the Veteran's tension headaches have been manifested by complaints of daily frontal headache pain; they have not been manifested by characteristic prostrating attacks averaging one in 2 months over the last several months.  

2. Throughout the entire appeal period, the Veteran's right hip strain has been manifested primarily by subjective complaints of pain; it has not been manifested by impairment of the femur; flail joint; arthritis; ankylosis; limitation of flexion to 45 degrees; extension of the thigh limited to 5 degrees; or impairment of the thigh manifested by limitation of adduction, with the inability to cross legs; or limitation of rotation, with the inability to toe-out more than 15 degrees on the affected leg.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for tension headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2015).  

2. The criteria for an initial compensable rating for a right hip strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5250, 5251, 5252, 5253, 5254, 5255 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Concerns

As noted in the Introduction, the Board remanded the Veteran's claim for entitlement to an initial compensable rating for the right hip strain in September 2014 for additional evidentiary development.  In particular, the Board instructed the AOJ to schedule the Veteran for a right hip examination to determine the current nature and severity of his service-connected right hip strain.  The Board specifically requested that x-ray imaging be performed, to ascertain whether arthritis of the right hip was present.  In October 2014, the RO provided the Veteran with a VA examination for his right hip strain.  The October 2014 examination report included all findings requested by the Board, to include radiographs of the right hip.  The RO then readjudicated the Veteran's claim in a January 2015 Supplemental Statement of the Case (SSOC).  

Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letters dated in December 2006 and January 2007.  Where, as here, service connection has been granted and an initial rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disabilities does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

Additionally, during the appeal period, with respect to the claim for an initial compensable evaluation for tension headaches, the Veteran was afforded VA examinations in December 2006, February 2007, and February 2012.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  

With respect to the claim for an initial compensable evaluation for a right hip strain, the Veteran was afforded VA examinations in January 2007, February 2012, and October 2014.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

III.  Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38
U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

As the issues on appeal are for higher ratings, consideration of whether the criteria for the current ratings are met is not necessary and the analyses below will focus on whether the Veteran meets the criteria for the next higher ratings. 

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Also with any form of arthritis, painful motion is a factor to be considered.  38 C.F.R. § 4.59. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

IV.  Tension Headaches

The Veteran's tension headaches have been rated as analogous to migraine headaches under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  An initial noncompensable evaluation has been assigned, effective April 1, 2006.  

Under the Schedule of Ratings for neurological conditions and convulsive disorders, a 10 percent rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months; a 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months; and the maximum 50 percent rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

On VA examination in December 2006, the Veteran reported an onset of headaches in service, after a syncopal episode when he hit his jaw.  He described the course of the headache condition since onset as stable.  He reported weekly headaches during the past 12 months.  He indicated that the headaches were not treated with continuous medication.  He noted treatment with 800 milligram Motrin as needed.  As to the headache severity, the Veteran reported that the attacks were not prostrating.  He indicated that ordinary activity was possible during the headaches.  He described the usual duration of the headaches as "hours."  The examiner diagnosed claimed tension headaches.  The examiner noted that the Veteran was unemployed, as he retired from service in March 2006.  The examiner did not find any effects on usual daily activities.

On VA examination in February 2007, the Veteran reported a history of a left-sided jaw fracture in 2004 following a fall on his chin.  He reported that since this injury, he had been experiencing headaches, which were attributed to be the result of the impact as well as the continuous muscle strain to keep the teeth aligned.  The Veteran indicated the headaches involved the left side of his face; he described a "pressure-like muscle strain" with no radiation.  He denied any associated symptoms of sensory, motor, or cranial nerve involvement.  He reported flare-ups (pain between 2 and 5/10) lasting four to five hours without fatigue, functional loss, or weakness.  The Veteran indicated that Motrin alleviated the pain during flare-ups.  He denied any and seizures or dizziness.  Neurological and motor examination was within normal limits.  The examiner diagnosed residuals of muscle contraction headaches.

In the Veteran's notice of disagreement dated in March 2008 and his appeal on a VA Form 9 dated in September 2008, the Veteran indicated that his tension headaches and residuals of a jaw injury were related.  He reported experiencing frequent headaches due to the grinding of his teeth.  

On VA examination in February 2012, the examiner diagnosed tension headaches.  The examiner reported that the Veteran's headaches and grinding of his teeth started around 2004.  He explained that he subconsciously started grinding his teeth to keep them lined up due to the fracture of his right jaw.  The Veteran reported daily headaches in the frontal area lasting until his over-the-counter medications took effect.  He described the headaches as "tension HA like when the sun hits you, you squint your eye, I don't know."  The Veteran reported taking pain medication such as Motrin or Tylenol as needed for headaches, with a good response.  The Veteran reported frontal headache pain.  The examiner noted that the Veteran did not experience non-headache symptoms (such as nausea, vomiting, sensitivity to light, sensitivity to sound, changes in vision, or sensory changes) associated with his headaches.  The Veteran indicated the duration of his typical head pain was less than one day, relieved with medication whenever he took it.  The examiner determined that the Veteran did not have characteristic prostrating attacks of migraine pain or non-migraine prostrating attacks of headache pain.  The examiner did not find any impact on the Veteran's ability to work due to headaches.  The examiner noted that a computed tomography (CT) scan of the brain dated in 2004 was negative.  The examiner did not find any objective evidence that the headaches were causing severe economic inadaptability, as the Veteran was currently gainfully employed.

In a rating decision dated in November 2012, the RO granted service connection for mandible malunion, residuals of jaw injury, and assigned a 10 percent evaluation effective April 1, 2006.  The assigned 10 percent rating contemplated moderate displacement of the mandible with some loss of jaw motion or masticatory function.

The Veteran contends that a compensable rating is warranted for his service-connected tension headaches.  However, the evidence of record does not show that the Veteran's service-connected tension headaches manifested any characteristic prostrating attacks of headache pain at any time during the appeal period.  In this regard, although the evidence is clear that the Veteran experiences frontal headaches that are no doubt painful, the evidence, including the Veteran's own statements, weighs against finding that he experiences any prostrating attacks of headache pain.  Specifically, all of the VA examiners determined that the Veteran did not have characteristic prostrating attacks of migraine pain or non-migraine prostrating attacks of headache pain, and that his headaches did not prevent him from performing his usual daily activities.  The Veteran has not disputed these findings.  For example, in the December 2006 examination, the Veteran indicated that ordinary activity was possible during the headaches.  The Veteran also has not reported that his headaches interfered with his employment.  In this regard, the February 2012 examiner indicated that she did not find any objective evidence that the headaches were causing severe economic inadaptability.  As such, there is no schedular basis for a higher rating for this disability, and the claim for entitlement to an initial compensable evaluation for tension headaches must be denied.

V.  Right Hip Strain

The Veteran's right hip strain is assigned an initial noncompensable evaluation, effective April 1, 2006.  He contends that an increased evaluation is warranted, due to pain and limping after walking 100 yards.  See VA Form 9 dated in September 2008.

The Veteran's service-connected right hip strain is currently evaluated as noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5251 (thigh, limitation of extension).  See 38 C.F.R. § 4.71a, DC 5251 (2015).  

The hip, including limitation of motion, is covered by Diagnostic Codes 5250-5255. 38 C.F.R. § 4.71a

Limitation of motion of the hip is rated under either Diagnostic Code 5251, 5152, or 5253. 

Under Diagnostic Code 5251, the criteria for a 10 percent rating, which is the maximum rating for limitation of extension, is extension limited to 5 degrees. 

Under Diagnostic Code 5252, the criteria for a 10 percent rating is flexion limited to 45 degrees.  The criteria for the next higher rating, 20 percent, are flexion limited to 30 degrees. 

Under Diagnostic Code 5253, the criteria for a 10 percent rating is the inability to cross the legs or external rotation limited to 15 degrees.  The criteria for the next higher rating, 20 percent, are abduction limited to 10 degrees. 

Normal extension of the hip is to 0 degrees and normal flexion is to 125 degrees.  Normal abduction is to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

Diagnostic Code 5250 covers ankylosis of the hip.  Favorable ankylosis, in flexion at an angle between 20 degrees and 40 degrees, and slight adduction or abduction warrants a 60 percent rating.  Intermediate ankylosis warrants a 70 percent evaluation.  Unfavorable, extremely unfavorable ankylosis, the foot not reaching ground, crutches necessitated, warrants a 90 percent evaluation. 

An 80 percent evaluation is assigned for a flail hip joint under Diagnostic Code 5254. 

Diagnostic Code 5255 covers impairment of the femur.  Under Diagnostic Code 5255, fracture of the shaft or anatomical neck of the femur with nonunion and loose motion (spiral or oblique fracture) warrants an 80 percent rating, and with nonunion without loose motion and weight bearing preserved with the aid of a brace warrants a 60 percent rating.  Fracture of the surgical neck of the femur, with false joint, warrants a 60 percent rating.  Malunion of the femur with marked knee or hip disability warrants a 30 percent rating; with moderate knee or hip disability warrants a 20 percent rating; and slight knee or hip disability warrants a 10 percent rating.

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate DC for the specific joint or joints involved (DC 5200, etc.).  See 38 C.F.R. § 4.71a, DC 5003 (2015).  When the limitation of motion of a specific joint or joints is non-compensable under the appropriate DC, then a 10 percent rating is assigned for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  DC 5003 also provides that limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is assigned for degenerative arthritis with x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups.  A maximum 20 percent rating is assigned under DC 5003 for degenerative arthritis with x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  Id. 

Note (1) to DC 5003 states that the ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  

On VA examination in January 2007, the Veteran reported pain in the hip, especially when walking.  He reported flare-ups after prolonged walking or standing.  He denied having much pain with sitting or lying down.  The Veteran indicated that after resting, the pain will resolve.  He denied any swelling, weakness, stiffness, instability or giving way.  He denied any heat or redness.  He also denied any recurrent subluxation or dislocation.  The Veteran indicated that x-rays taken in service were negative for any significant pathology.  The Veteran reported that he occasionally took Motrin for pain, but did not use any assistive devices.  The Veteran indicated that he was not limited in his daily living with the exception that he cannot be on his feet for any prolonged periods of time.  He indicated that this is the reason why he was searching for a desk job as his occupation.  The Veteran indicated that he was not currently working.

On examination, the Veteran walked without a limp and did not appear to have any significant limb length discrepancy.  Right hip flexion was to 120 degrees; extension was to 20 degrees; adduction was to 20 degrees; abduction was to 45 degrees; external rotation was to 60 degrees; and internal rotation was to 40 degrees.  All of these movements were without pain, and the Veteran did not exhibit any limitation due to painful motion, to include weakness and incoordination.  Range of motion values were unchanged from the baseline on repetitive testing.  The Veteran was nontender to palpation over his trochanter.  The examiner noted that as the Veteran was not experiencing a flare-up on examination, it would only be with speculation for him to report any limitations during a flare-up.  X-ray imaging was not performed.  The diagnosis was right hip strain.

In his March 2008 notice of disagreement, the Veteran indicated that he had pain in his right hip.  He explained that although the examiner noted that he did not have a noticeable limp, this was due to his pride of trying not to walk with a limp.  In his September 2008 appeal on a VA Form 9, the Veteran indicated that he had a lot of pain in his right hip if he walked more than 100 yards, which created a very noticeable limp.  He indicated that he desired a 10 percent rating for his service-connected right hip strain.

On VA examination in February 2012, the examiner noted a diagnosis of right hip strain.  The Veteran indicated that his right hip began bothering him in service.  He noted that it bothered him when he walked a mile.  He described right-sided pain, at the movable part.  He indicated that now it hurt for short periods of time and ached when he was sitting.  The Veteran denied any surgeries, hospitalizations or emergency room visits.  He denied any treatment for the right hip after leaving active duty.  The Veteran denied any flare-ups of the right hip.  Flexion was to 125 degrees or greater without painful motion; extension was greater than 5 degrees without painful motion; abduction was not lost beyond 10 degrees; adduction was not limited such that the Veteran could not cross his legs; and rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions; the Veteran did not have additional limitation of range of motion following repetitive-use testing.  The Veteran did not have any functional loss or functional impairment of the hip.  

The Veteran did not have any localized tenderness or pain to palpation for the joints/soft tissue of either hip.  Muscle strength was 5/5.  The Veteran did not have ankylosis of the hip; malunion or nonunion of the femur; flail hip joint; or leg length discrepancy.  The Veteran denied use of any assistive devices.  The examiner indicated that imaging studies of the hip taken in 2005 did not document degenerative or traumatic arthritis.  The Veteran indicated that his hip condition impacted his ability to work, as it limited his walking distance.  However, he noted that he was currently in a teaching position and could sit as needed.  The examiner noted that there was no objective evidence of right lower extremity paralysis, partial paralysis, neuralgia, neuritis, or neuropathy on examination.

Pursuant to the Board's September 2014 remand, the Veteran was afforded another VA examination for his right hip strain in October 2014.  The October 2014 VA examiner indicated that the Veteran did not currently have or ever had a hip and/or thigh condition.  The examiner noted that the Veteran was service-connected for his right hip, as it started hurting spontaneously in about 2001 or 2002.  The Veteran reported that this pain occurred periodically, especially after long walks or runs.  He indicated that he was seen in 2005 and told that one leg may be shorter.  The Veteran denied any treatment in service.  The Veteran indicated that he now takes Motrin or Tylenol.  He indicated that the pain was located in the buttock and went down the leg to about the knee.  The Veteran indicated that the pain was in the entire leg.  The examiner noted that the Veteran had back pain that started in the 1990's and was service-connected for this condition.  The Veteran denied flare-ups of the hip.  

Right hip flexion was to 125 degrees or greater without objective evidence of painful motion; extension was greater than 5 degrees without objective evidence of painful motion; abduction was not lost beyond 10 degrees; adduction was not limited such that the Veteran could not cross his legs; and rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions; he did not have additional limitation in range of motion following repetitive-use testing.  The examiner indicated that the Veteran did not have any functional loss and/or functional impairment of the hip.  The Veteran did not have localized tenderness or pain to palpation for the joints/soft tissue of either hip.  Muscle strength was 5/5.  The Veteran did not have ankylosis of either hip joint; malunion or nonunion of the femur; flail hip joint; or leg length discrepancy.  The Veteran denied using any assistive devices for his right hip condition.  

X-ray imaging performed in October 2014 did not reveal any degenerative or traumatic arthritis.  The Veteran reported that his right hip condition impacted his ability to work.  The Veteran indicated that he was a railroad worker for seven years instructing newly hired trackmen in mostly a classroom setting.  He indicated that he was laid off in January 2014 and was now a full-time college student studying theatre.  The examiner noted that the Veteran had a normal right hip examination and x-rays.  The examiner indicated that the pain felt in the right buttock and going down the right leg was probably referred pain from the low back.  As to the Mitchell criteria, the examiner indicated that he could not determine or accurately estimate the loss of range of motion when the Veteran states he has flare-ups of pain, fatigue, weakness, or incoordination without resorting to mere speculation.  He noted that the degree of range of motion was determined objectively by the clinical provider, and the measurements could not be determined without direct contact with the Veteran.

In a brief from the Veteran's representative dated in May 2015, the representative indicated that the Veteran contended that the symptomatology of his right hip strain more closely approximated the 20 percent evaluation under the diagnostic codes pertaining to the hip.

In light of the evidence of record outlined above, the Board finds that an initial compensable evaluation for the right hip strain is not warranted.  At no point during the appeal period has limitation of motion in extension, flexion, abduction or adduction even approached the findings required for a 10 percent evaluation under Diagnostic Codes 5252 and 5253.  Findings made upon VA examinations revealed right hip flexion at most limited to 120 degrees (January 2007), and no impairment of the thigh manifested by limitation of adduction, with the inability to cross legs or limitation of rotation, with the inability to toe-out more than 15 degrees on the affected leg.  Moreover, there was no objective evidence of painful motion and no additional limitation of motion on repetitive testing.  In addition, there is no basis for a higher rating for limitation of extension under Diagnostic Code 5251, as extension of the thigh limited to 5 degrees has never been shown during the appeal period. 

Consideration of Diagnostic Code 5250 is inappropriate since there is no ankylosis in the Veteran's right hip.  Nor is the Veteran's right hip condition manifested by malunion of the femur with slight knee or hip disability, the criteria required to establish a rating of 10 percent disabling pursuant to Diagnostic Code 5255, as there is no indication of malunion of the femur.  In addition, X-ray films of the right hip have been negative for arthritis.  See 2005 and 2014 x-ray imaging.  No flail joint was found at the Veteran's VA examinations, also rendering Diagnostic Code 5254 inapplicable.

With respect to the Veteran's complaints in the October 2014 examination of pain radiating down his right buttock and leg, the Board notes that the October 2014 examiner attributed these complaints of pain to referred pain from the low back, and not the service-connected right hip disability.  Moreover, muscle strength in the right hip and thigh has been 5/5 throughout the appeal period.  Therefore, a separate rating for neurological manifestations is not warranted.

The Board acknowledges the Veteran's assertion that he experiences chronic pain in the right hip after walking long distances, which results in a limp.  The Veteran, as a lay person, is competent to provide such evidence of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) (finding lay testimony competent when it concerns features or symptoms of injury or illness).  While the Board finds the Veteran's lay statements relating to his symptomatology credible, these statements, together with the clinical findings of record, do not provide a basis for the assignment of a compensable evaluation for any portion of the appeal period. 

While pain is present, this has not caused or resulted in any compensable degree of limitation of motion, and is not shown to be productive of any limitation of function.  The Board acknowledges that the Veteran has reported a limp due to pain in the hip after walking long distances; however, both the February 2012 and October 2014 VA examiners indicated that there was no functional loss or functional impairment due to the right hip condition.  In fact, the October 2014 VA examiner indicated that the Veteran had a normal right hip examination.  Moreover, the Veteran has denied needing any assistive devices, such as a cane, walker, or wheelchair, for his right hip disability.  Although the Board is required to consider the effect of pain when making a rating determination, which has been done in this case, it is important to emphasize that the rating schedule does not provide a separate rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The currently assigned non-compensable evaluation is assigned in light of lack of evidence of arthritis, or indications of limitation of motion or function attributable to pain, weakness, and fatigue.  Therefore, an initial compensable evaluation based upon pain and functional impairment is not warranted for any portion of the appeal period.  38 C.F.R. § 4.40 4.45, 4.59, 4.71a; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The evidence shows no distinct period of time, since service connection became effective for the right hip strain, during which manifestations were shown to such an extent that a compensable evaluation would be warranted.  Cf.  38 C.F.R. § 3.344 (2015) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations). 

In reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, as discussed above, the preponderance of the evidence is against this claim and therefore, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim of entitlement to an initial compensable evaluation for the right hip strain is denied.

VI.  Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted. 38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular evaluation under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Director of Compensation.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See Id.  

In this case, the service-connected right hip strain is manifested by the Veteran's complaints of pain and a limp after walking long distances.  The noncompensable rating assigned contemplates these impairments.  Ratings in excess of those assigned are provided for more severe manifestations of a hip disability, such as limitation of motion or function attributable to pain, weakness, and fatigue, but the competent evidence as discussed above reflects that those manifestations are not present in this case.  In this regard, the VA examiners did not find any limitation of motion or functional loss due to the service-connected right hip disability.  The criteria reasonably describe the Veteran's disability level and symptomatology.  For these reasons, the disability picture with respect to the right hip strain is contemplated by the Rating Schedule, and the assigned noncompensable rating is, therefore, adequate.  Accordingly, the Board has concluded that referral of this matter for extra-schedular consideration is not in order.  Id.

With respect to the service-connected tension headaches, the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100 contemplate prostrating and non-prostrating attacks of migraine headaches.  Higher schedular evaluations are also available for more severe manifestations, such as severe economic inadaptability.  The Veteran has reported daily frontal headache pain associated with his service-connected tension headaches disability.  He has consistently denied prostrating attacks and has indicated that his is able to perform ordinary activities of daily living during the headaches.  The Board finds that the duration and severity of the Veteran's tension headaches are contemplated by the rating criteria.  As such, it would appear that the schedular rating criteria reasonably describe the symptomatology of the Veteran's tension headaches disability.  However, as noted by the Court in the March 2015 JMR, the rating criteria do not specifically address the Veteran's reported "pressure-like muscle strain" symptomatology on the left side of the face, due to having to grind his teeth to keep them aligned as a result of the in-service jaw injury.  The Board notes that the Veteran has been assigned a separate 10 percent rating for the service-connected mandible malunion, residuals of jaw injury.  This rating contemplates moderate displacement of the mandible with some loss of jaw motion or masticatory function; however, it also does not specifically contemplate the resulting "pressure-like muscle strain" symptomatology on the left side of the face as described by the Veteran.

However, with respect to the service-connected tension headaches, even if the Board were to find that the first element of Thun had been satisfied, extraschedular referral would still not be warranted because the Board finds that the second element of Thun is not satisfied.  The Veteran's service-connected tension headaches do not present an exceptional disability picture that exhibits other related factors identified in the regulations as "governing norms."  There is no history of relevant surgery or hospitalization during the time period on appeal.  As to employment, the Veteran has not alleged that his service-connected tension headaches or "pressure-like muscle strain" symptomatology interferes significantly with his employment.  In this regard, the Veteran reported that ordinary activity was possible during the headaches.  Moreover, the February 2012 VA examiner did not find any impact on the Veteran's ability to work due to headaches.  Although the most recent October 2014 VA examination revealed that the Veteran had been laid off and was currently a full-time student studying theatre, there is no evidence that his current unemployment is related to his service-connected tension headaches.  The Board finds, therefore, that the Veteran's service-connected tension headaches are not shown to have resulted in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted. 

Pursuant to Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  After applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds that there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Moreover, even if Johnson were applicable here, referral would not be warranted, as the second element of Thun has not been met, as discussed above.

Finally, the Board has considered whether this appeal raises a claim of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  Here, the Veteran has not alleged that his service-connected tension headaches or right hip disability prevents him from obtaining or maintaining substantially gainful employment.  The Board notes that in the October 2014 VA examination, the Veteran reported that he had been gainfully employed for the past seven years as a railroad worker instructing newly hired trackmen in mostly a classroom setting.  However, he indicated that he was laid off in January 2014, and was currently a full-time student studying theatre.  Notably, the Veteran did not indicate that he was laid off due to his service-connected right disabilities.  Although the Veteran has indicated that his service-connected right hip strain impacts his ability to work, as it limits his walking distance due to pain, there is no suggestion, either from the Veteran or from the evidence itself, that his service-connected disabilities, in and of themselves, have a profound effect on his ability to work.  Therefore, the Board finds that this appeal does not encompass a TDIU claim at this time.


ORDER

Entitlement to an initial compensable rating for tension headaches is denied.

Entitlement to an initial compensable rating for a right hip strain is denied.


REMAND

As noted above, in the September 2014 decision, the Board remanded the claim for entitlement to an initial compensable evaluation for residuals of a status post left knee arthroscopy for further development.  In particular, the Board instructed the AOJ to schedule the Veteran for a VA left knee examination.  The Board instructed the AOJ to readjudicate the appeal following the examination; the Board directed that if the benefit sought remained denied, the AOJ should issue a Supplemental Statement of the Case (SSOC) and return the case to the Board.  The Veteran was afforded a VA examination for his left knee in October 2014.  In a January 2015 rating decision, the AOJ granted service connection for a meniscal tear of the left knee, and assigned a 10 percent evaluation, effective April 1, 2006.  However, it does not appear that an SSOC was issued.  As the grant of a 10 percent evaluation did not represent a full grant of the benefit sought, a remand is necessary to readjudicate the claim of entitlement to an initial increased evaluation for residuals of a status post left knee arthroscopy and issue an SSOC before the claim is returned to the Board.  See 38 C.F.R. §§ 19.9, 19.31 (2015).

Accordingly, the case is REMANDED for the following action:

A Supplemental Statement of the Case should be issued for the claim of entitlement to an initial increased evaluation for the service-connected residuals of a status post left knee arthroscopy.  After affording the Veteran and his representative an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


